EXHIBIT 17: Employment Agreement for Michael Garstin December 1, Michael Garstin 2 Sutton Place South, Apt. 12D New York, New York10022 Peter Hoffman (September 2, 2004) Re:Employment Agreement Amendment Gentlemen: Please make reference to that certain Employment Agreement between you and us dated June 1, 2008 (the "Employment Agreement").By the execution of this letter by you and us, the Term of the Employment Agreement shall be extended until December 31, 2013.Except as amended hereby, the Employment Agreement shall remain in full force and effect.Please confirm your agreement to the foregoing by signing below where indicated. Very truly yours, SEVEN ARTS PICTURES PLC /s/ Elaine New By: AGREED AND ACCEPTED /s/ Michael Garstin Michael Garstin
